﻿
1.	 Mr. President, first of all permit me to express to you on behalf of the people of Guinea, its Party-State and its Government, our warm congratulations on your well-deserved election to the presidency of the thirty-second session of the General Assembly of the United Nations.
2.	Your country, Sir, Yugoslavia, a country with which the Republic of Guinea has links of friendship and fruitful co-operation, has won the sympathy and the respect of all peoples through its unreserved commitment to democratic and social progress and the defence of peace and security everywhere.
3.	Your experience of international affairs, your proved competence in matters of concern to our Organization, your noteworthy career as professor, magistrate, diplomat and statesman augur well for the way in which the discussions of the present session will be conducted.
4.	We should like here to convey all our gratitude to Mr. Amerasinghe for the profound political sense which he displayed as he presided over the work of the last session of the General Assembly.
5.	May we also tell our very distinguished Secretary- General, Mr. Kurt Waldheim, how much the people of Guinea value his contribution in so skilfully conducting the work of the United Nations in order to bring together people of goodwill throughout the world.
6.	The Guinean delegation would like to take this opportunity to address to all the representatives here our sincere wishes for successful work for a better future for the United Nations, whose universality is growing in strength from year to year, notably with the admission to its membership during this session of the Republic of Djibouti and the Socialist Republic of Viet Nam.
7.	We address our warm congratulations to the people of the Republic of Djibouti, whose experience in the liberation struggle will, we are convinced, make for stability in the Horn of Africa, which is a matter of the gravest anxiety to us all at the present time.
8.	Our congratulations are also addressed to the Socialist Republic of Viet Nam, which, for 30 years, has valiantly rebuffed, one by one, all foreign aggressions, thus providing proof, if proof were needed, that victory always belongs to those who struggle.
9.	The thirty-second session of the General Assembly is being held at a time when thinking people throughout the world are more than ever concerned about sources of tension whose repercussions or consequences are hard to foresee, particularly since imperialism is stubbornly attempting to maintain and to uphold the old order of injustice which for centuries has been imposed upon the oppressed peoples.
10.	Thus in Zimbabwe Ian Smith's scorn for democracy represents a challenge to the Charter of the United Nations. But the armed struggle that has thus been imposed on the fraternal people of Zimbabwe by the illegal regime is daily winning new victories, and the Maputo Conference has just marked a decisive stage in' the awareness of the international community, prompting it to give effective support to the liberation movements.
11.	At the fourteenth regular session of the Assembly of Heads of State and Government of the Organization of African Unity , held at Libreville in July, the OAU unanimously pledged to support the Patriotic Front as the only liberation movement in Zimbabwe. This is a clear proclamation for those who sincerely wish to assist us of the solution that has been advocated by all Africa for the Rhodesian problem.
12.	Africa, which remains the only continent subject to direct domination, has thus chosen the Patriotic Front as an appropriate instrument to hasten the process of Zimbabwe's liberation.
13.	We therefore find it difficult to understand how people outside Africa, for ill-explained or inexplicable reasons, suddenly and rather late in the day find that they are gifted mediators and from various quarters put forward a whole gamut of settlement plans that are designed purely and simply to hold up and to compromise the true liberation of Zimbabwe. This is why every thing must be done by both Africa and Africa's true friends to prevent any attempt to create puppet movements alongside the Patriotic Front. Africa has pronounced itself unambiguously. It is now up to the international community to respect that decision of Africa's and to give its sole support to the Patriotic Front. And if perchance some continue to believe that the best policy is to divide in order to rule they will bear before history the grave responsibility for the nameless violence that would undoubtedly be visited upon that region.
14.	In the case of Namibia the United Nations must assume its full responsibility by helping the Namibian people to exercise soon their inalienable rights to self-determination and independence at an early date.
15.	We remain convinced that no consultation should be organized in that country without the participation of the South West African People's Organization, the sole representative of the Namibian people. The Republic of Guinea will' never tire of denouncing the underhanded attempts to substitute here, too, some assembly of tribal chiefs who would be nothing more than puppets in the service of imperialism.
16.	Furthermore, our delegation denounces South Africa's attempt to annex Walvis Bay, an integral part of Namibia; which is one and indivisible. Therefore, in order to bring peace to Namibia, the Republic of Guinea considers the United Nations must do everything to bring about the liberation of the Namibian patriots illegally detained by Vorster, to ensure the return of the exiles to their country, and to speed up unconditional realization of the legitimate aspirations of the fraternal people of Namibia under the guidance of SWAPO.
17.	The Republic of Guinea favours convening a special session of the General Assembly to discuss effectively the problem of Namibia, and it supports the Maputo Declaration on this Territory.
18.	As for apartheid, which has been so frequently condemned by the international community, numerous seminars and international meetings have been devoted to it in order to convince the Pretoria regime that an end should be put to its genocide. But the South African racists have so far remained deaf to all appeals to reason. More than that, in June 1970 young students in Soweto fell martyrs to Vorster's barbarity. And quite recently violent confrontations have aroused indignation throughout the world against South Africa, which is vainly attempting to impose its policy of "bantustanization", which has already been condemned by our Organization. The further the incorrigible racists go in strengthening their machinery of oppression and repression, the more implacable will be the revolution of liberation. After Soweto, Alexandra and Guguleto, it is now in Johannesburg, Cape Town and Pretoria that the enraged peoples have organized their resistance and are progressively encircling the racist armies in their last strongholds.
19.	The people of Guinea, which is a member of the United Nations Special Committee Against Apartheid, recently had an opportunity to reaffirm its position at the World Conference for Action Against Apartheid, held in Lagos from 22 to 27 August 1977.
20.	Our delegation firmly upholds the armed struggle of the South African people for its independence even though South Africa is stepping up its military potential and even though the acquisition of the atomic bomb by the fascist regime in Pretoria bears further witness to the flagrant betrayal of the peoples of Africa by international imperialism. Some have told those who care to listen to them that armed struggle cannot solve the problem of  apartheid. But at the same time those advocates of racism—and therefore of the Devil—have delivered to the disciples of apartheid a genocidal weapon, nuclear arms.
21.	But the Republic of Guinea has always affirmed through the authoritative voice of its leader President Ahmed Sekou Toure that—and I quote him:
"Africa will never yield to nuclear blackmail because the eternal South African people will live for a long time, a very long time, after the followers of apartheid and their allies have been buried together with their sophisticated weapons."
22.	Our delegation would like to reiterate its firm support of the Republic of the Comoros concerning its recovery of the island of Mayotte and earnestly hopes there will be a happy outcome of the actions undertaken for that purpose with the French Government by the current President of the OAU.
23.	Speaking of the settlement of various conflicts between African States, the delegation of the Republic of Guinea fully subscribes to the attempts at mediation of the OAU in strict respect for the principles of the Addis Ababa Charter.
24.	The Republic of Guinea has always favoured a just and lasting solution of the Palestinian problem in the Middle East. This presupposes recognition of the national rights of that people and restoration of the occupied Arab territories. It is our constant purpose always to defend justice, democracy and peace and that is why we shall always unreservedly support the cause of the martyred Palestinian people.
25.	Therefore, for any just and lasting solution to the Middle East problem, the participation of the Palestine Liberation Organization on an equal footing with all other parties to the conflict is essential, and the Republic of Guinea will fully support the report of the United Nations Committee on the Exercise of the Inalienable Rights of the Palestinian People  and here reaffirms its complete solidarity with the Arab peoples.
26.	Despite the Security Council and General Assembly resolutions recommending a peaceful settlement of the Cyprus crisis, the talks between the Greek and Turkish communities remain deadlocked and that island continues to be occupied by foreign troops, while at the same time everything is being done to transform it into a NATO military base, which undoubtedly further aggravates the tension so prejudicial to establishing a climate of confidence and peace in that area and throughout the world. That is why our delegation is in favour of the unity of the Cypriot people and the safeguarding of the island's territorial integrity.
27.	The continued presence of foreign military bases in the islands scattered over the vast reaches of the Indian Ocean is a source of concern to the international community. General Assembly resolution 2832 (XXVI), which has frequently been recalled and reaffirmed both in the United Nations and in other international bodies, does not seem to have gone further than a simple definition of the goal of making the Indian Ocean a "zone of peace". The situation in that region, fraught as it is with dangerous tension, requires the effective implementation of that resolution.
28.	Faithful to the position taken by the non-aligned countries, the Republic of Guinea reaffirms its adherence to the principles of that resolution and reiterates its active solidarity with the countries bordering on the Indian Ocean, the islands of which, from East to West, ring the continental areas of Asia and East Africa and, therefore, constitute a zone of strategic significance to the security of both these continents.
29.	In East Timor, foreign invading forces still occupy the country, despite the relevant resolutions adopted by the General Assembly and the Security Council calling for their withdrawal and for all States to respect the territorial integrity of East Timor and the inalienable right of its people to self-determination and independence.
30.	The Republic of Guinea, which has already recognized East Timor as an independent, sovereign State, reiterates here its unwavering support for the people of Timor in its legitimate struggle to regain its independence and territorial integrity under the leadership of FRETILIN.
31.	Another major source of concern to the international community continues to be Korea, whose people is still divided between the North and the South. The delegation of the Party-State of Guinea supports the efforts already under way to bring about the peaceful and independent reunification of Korea, free from foreign interference.
32.	The Republic of Guinea welcomes the recent agreements reached on the Panama Canal and, since we consider that they make for peace and equilibrium throughout the world, earnestly hopes they will be ratified by both parties as soon as possible.
33.	In the case of Belize, once again we would voice our heartfelt wish that the negotiations to which the various interested parties have been invited will yield positive results based on the principle of recognition of and respect for the right of the people of Belize to self-determination and independence in order to promote peaceful coexistence both in the Central American isthmus and throughout the region.
34.	It is also our hope that the same principle will be applied in the case of the Islas Malvinas and that the right of the people of that Territory to self-determination will be both recognized and respected.
35.	The Republic of Guinea once again reaffirms its active solidarity with the Chilean resistance movement-a movement fully in conformity with the legitimate struggle of the Chilean people for the restoration of legality, justice and democracy in that country.
36.	The people of Guinea, faithful to the principles of its Party-State, wishes to assure all struggling people of those subjugated countries of its militant support and total sympathy in their efforts to bring to full fruition the ideals of the United Nations, whose efforts in this area, unfortunately leave something to be desired.
37.	Indeed, after 32 years of existence, during which nearly a hundred new independent and sovereign States have been created, fundamental adjustments in the United Nations Charter have become more necessary than ever if we really desire to reflect both the breadth and the nature of the changes that have occurred. It has been proclaimed that all nations are equal in the United Nations. However, in reality, the African nations are far from having achieved all those acknowledged rights. And, as President Ahmed Sekou Toure has emphasized,
"Africa alone is not among the permanent members of the Security Council enjoying the right of veto. For some time now, and for too long, we have called for the abolition of the right of veto; that has not come about. It would now be quite natural for an African State also to be a permanent member of the Security Council. That country would, on behalf of the African continent, exercise the right of veto in order to preserve the higher interests of Africa."
It is extremely regrettable that Africa's wish has not been met.
38.	That is why our delegation wishes to echo OAU resolution which calls upon all States Members of the United Nations to work for the elimination of the iniquitous right of veto in order to ensure respect for the principle of the equality of all States Members of the United Nations; because, as the Guinean Chief of State has declared: "The United Nations is
practising apartheid in the Security Council." 
39.	Injustice in international relations must not go on indefinitely. The realization of the legitimate aspirations of our peoples will surely contribute to the building of a new world based on solidarity, social justice and democratic progress.
40.	Peace and security remain the concern of all peoples; hence the Republic of Guinea once again declares that disarmament is a matter of concern to all our States. Hence, we unreservedly support the initiative to convene, in May 1978, a special session of the Assembly which will constitute a step towards the convening of a World Disarmament Conference. But any logical disarmament must necessarily be based on respect for the desire of peoples to rid themselves of imperialist domination. This of necessity implies the elimination of any subordinate relationships, the abolition of colonialism and exploitation, and the building of a just economic order.
41.	Hence, any measures taken to bring about detente and co-operation in Europe and in America can be effective only if they are applied to the other continents. Unfortunately, we see that, more and more, imperialism is fanning hot-beds of tension in Africa, the Middle East and in the Indian Ocean.
42.	It was the thirty-first session of the General Assembly which decided to create an Ad Hoc Committee for the Drafting of an International Convention against the Taking of Hostages, charged with the task of drawing up a legal instrument to prevent and outlaw acts of terrorism.
43.	Indeed, violence and international terrorism have in recent years taken on alarming proportions and now pose a threat to international order.
44.	However, it is easy to see that, like international terrorism, the taking of hostages is but a consequence of much more important problems, which are, inter alia, the disparities existing between the developed and the developing countries; the colonialism that still prevails in Southern Rhodesia, in Namibia, in South Africa and elsewhere; the inhuman policy of apartheid', the explosive situation in the Middle East; and out-and-out acts of aggression.
45.	Some feel that international terrorism and the taking of hostages can be stopped without their underlying causes being determined and properly dealt with. But does anyone believe that a tree can be destroyed by plucking off its leaves? If the roots of the tree are removed, however, it will undoubtedly die. In other words, in order to resolve the question of the taking of hostages, one must view it within the context of international terrorism.
46.	In southern Africa, where the subjugated peoples are terrorized, the occupied countries have become huge prisons. Who could then condemn the nationalists of Zimbabwe, of Namibia or of South Africa if tomorrow they were to take hostage their enemies Ian Smith. Who could condemn a State that has regularly been the victim of aggression on the part of the racist regimes if, one day, it should seize some of those in authority in the illegal regimes, the servile instruments of imperialism?
47.	Indeed, when Smith usurps power, commits aggression, shifts innocent populations around and places them in concentration camps, it is apparently normal behaviour for Smith and his allies. Now, in point of fact this is nothing else but State terrorism.
48.	When Vorster illegally occupies Namibia and thus takes hostage an entire people which he exploits and humiliates, for Vorster and his allies that is normal behaviour. But as soon as a handful of European tourists are taken hostage, international imperialism hastens to sound the alarm.
49.	In other words, the Republic of Guinea will never be content with a simplistic and selfish solution of this problem, which is so rightly of concern to our community. It is for that reason that the Guinean delegation considers that any international convention on the matter must take due account of certain important considerations which are as follows: first, the legitimacy of the struggle of liberation movements and of the inalienable right of freedom fighters to take up arms to fight against their oppressor must be recognized; secondly, the sovereignty, independence and territorial integrity of States must be respected; and, thirdly, there must be no use or threat of force against liberation movements since they are considered to be acting in self-defence.
50.	The sixth session of the Third United Nations Conference on the Law of the Sea was more productive than the previous ones.
51.	For the Republic of Guinea, the common heritage of mankind represented by the resources of the sea bed and ocean floor should be exploited to the benefit of all peoples. The United Nations has the duty to preserve and to guarantee the share of the colonized peoples who are not yet participating in the discussions being held on this problem. The redistribution of all the benefits being reaped in the area must be planned by a strong and impartial international authority.
52.	My delegation prefers the unitary system to the parallel system that has been advocated by the industrialized States and whose acceptance would only create a permanent source of frustration for the young nations. For us, the sovereignty of the coastal States over their territorial waters should be subject to no restrictions, and that is why the territorial sea can never be put in the-same category with the high seas.
53.	In order that greater justice and equity may be achieved in these matters, it appears urgent to set up an international tribunal on the law of the sea that will be in a position to resolve conflicts that have, unfortunately, become all too numerous, and thus to preserve international peace and security.
54.	We consider, furthermore, that scientific research, which cannot be dissociated from the other activities in the economic zone, should be pursued with the full agreement of the coastal States. This principle, which should be stated without any ambiguity, deserves to be carefully borne in mind since it affects the security of States.
55.	And it is our fervent hope that, on the basis of the positive results that were achieved at the sixth session of the Conference on the Law of the Sea, the international community will at last be in a position to reach a final agreement at the next session of that Conference, which is to be held in March 1978 in Geneva.
56.	After the justifiable hopes that were raised by the various sessions of UNCTAD, the special sessions and the major development strategies elaborated at those sessions, the world is coming little by little to perceive the scarcely disguised refusal to implement the resolutions adopted by our Organization for the establishment of a new international economic order that will be both just and equitable. We are hardly surprised, however, at that systematic refusal on the part of certain developed countries, which, despite pious utterances, are reluctant to assume their full responsibility in this great historic process.
57.	The situation changed somewhat between 1973 and 1976, but the development that occurred was, in reality, but a tactic because our countries, being both the suppliers of exports and privileged markets for manufactured goods, remain valid partners with which it is essential to reach agreement in order that a system of economic relations may be evolved that is both stable and serves the welfare of all. However, the industrialized countries had, at all costs, to create the necessary conditions to allow them to remain the masters of the game in the negotiations that were to lead to the creation of this new order. Now, more than ever before, the developing countries consider that simply establishing more equitable and mop balanced relationships between themselves and the industrialized countries is no longer enough to bring about the new system that is so ardently desired by our peoples. And those peoples according to the words of a certain philosopher, wish to participate fully in the "destruction of what is, their eyes wide open to what is to be," in their desire to a major part in the working out of a stable international economic order that will be different from the old one in order to emerge from the present crisis and to prevent future crises.
58.	The Republic of Guinea, from the start aware of the manoeuvres of the industrialized countries, had expressed reservations regarding the conditions in which the North- South dialogue advocated by the Conference on International Economic Co-operation at Paris was to be initiated, because, by pretending to endorse our claims so as to void them of their essential content, and by preventing a large number of concerned countries from participating in the. discussion, the industrialized countries thought to preserve that position of hegemony guaranteed to them by almost all the advantages that everyone today rejects and repudiates.
59.	As was stressed by President Ahmed Sekou Toure, we could only conclude that it had been a failure, because the demands of the developing countries could not be satisfied by a simple refurbishing of the present system of international economic relations.
60.	On the contrary, these requirements should be based on human rights—rights which are not limited to narrow, purely juridical considerations designed to lull international opinion but are acquired by genuine, just and equitable negotiation on raw materials and primary commodities, on trade in manufactured goods, on aid and financial transfers, on industrial development, on the new international division of labour, on food problems and the development of agriculture, and on the international monetary system.
61.	Only then shall we be able within the international community to tackle wisely the burning and urgent problem of human rights which govern all aspects of our daily activities, in order to bring peace to a changing world, progress, and technological and social revolution of all kinds.
62.	The imperialist States, ever anxious to maintain their unfair privileges acquired by violence and crime and to deny our peoples even the most elementary rights laid down in the United Nations Charter—namely, the right of peoples to self-determination, the right of peoples to dispose of their own natural resources, the right of peoples to live in the socio-political regime of their choice—the imperialist States, which cynically and daily flout the fundamental rights of man, are organizing a carefully planned campaign on human rights with the sole purpose of creating a diversion and maintaining in certain developing countries a state of confusion which benefits the manoeuvres of imperialism alone.
63.	Was there serious concern for human rights when the slave traders systematically violated those rights in order to accumulate capital so as to bring about the affluent societies of today, the so-called free and prosperous societies? Was there any serious concern for these human rights when almost all the African continent was still languishing under the vile yoke of colonialism? Is there serious concern at the moment about Namibia, in South Africa, when people are calmly supplying nuclear reactors to Vorster? So why these politico-ethical demands to build into a system of international relations and a means of electoral propaganda something which is only a covert way of intervening in the internal affairs of States in order to destabilize progressive regimes, equating them purely and simply, and very maliciously, with Fascist States, which are themselves the products of imperialism?
64.	That is the new way in which imperialism is insulting the revolutionary regime!
65.	We have heard talk of the "Guinean ghetto", but these slanders against the Republic of Guinea will never deflect the people and the Democratic Party of Guinea from the objective they have set themselves-namely, the total liberation of the African continent through the struggle to achieve fully and completely the right of its peoples to self-determination.
66.	It is precisely there that the difference between our States and the old Western nations lies. Whereas in the liberal democratic regimes antagonism takes the form of a dichotomy between man and society, the individual and the State, in many developing States society is increasingly given primacy over the individual, who remains of course an inseparable component of the whole.
67.	That is why the progressive parties and the democratic States, always anxious to advance, have already enlarged the rights of man and of the individual to extend "to whole peoples.
68.	Obviously this evolution is only possible after the radical changes which were brought about by the revolution in the bourgeois law which was conceived and maintained for many centuries in order to preserve the established order and which, frequently by violent means, called into question the independence so dearly won by the struggle of the peoples.
69.	And we well understand that the new slogan of the defence of human rights, in whose name international reaction is embarking on a war against certain countries, is exactly the same battle charger always sent into battle against revolutionary Guinea, which imperialism will never forgive either for its historic choice of 28 September 1958 or for its stubbornness in the defence of the higher interests of Africa.
70.	It is not so much a question of defending human rights as of deliberately preparing once more conditions for further aggression against us. It is less a matter of pleading for political prisoners than of seeking to liberate criminals who have been condemned by all international bodies, in order to put them to even viler employment.
71.	After the armed aggression against the Republic of Guinea of 22 November 1970, the mercenaries and their accomplices were condemned without right of appeal by the Organization of Senegal River States, the OAU and the Security Council.
72.	Thus on 24 November 1970, scarcely 48 hours after the mercenary invasion of Guinea, the Organization of Senegal River States—that is, Senegal, Mauritania, Mali and Guinea—voted unanimously in favour of a resolution requesting: ". .. that an example be made of the mercenaries and their local accomplices".
73.	A few days later the Council of Ministers of the OAU, at its seventh extraordinary session from 9 to 12 December 1970 at Lagos, unanimously adopted a resolution requiring that an example be made of all those who might prepare, encourage, organize and perpetrate aggression against the Republic of Guinea.
74.	For its part, the Security Council, after having carried out investigations in Guinea, adopted resolution 290 (1970) which declared that aggression to be a serious threat to world peace and security. The Security Council also said that it was "grieved at the loss of life and extensive damage caused by the armed attack ..." on the Republic of Guinea and that it endorsed the concisions in the report of the Special Mission to the Republic of Guinea.
75.	According to the conclusions in the report of the Special Mission of the Security Council it became clear that, in order to make us pay for what happened on 22 November 1970, international imperialism has used its normal criminal system against the people-in other words, its specialized agencies of subversion, which had patiently set up a fifth column whose task it was to overturn the Guinean Government and replace it by a puppet regime.
76.	It was in the spirit of that clearly expressed will of the African continent and the international Organization that the people of Guinea had to inflict on the aggressors and their accomplices penalties commensurate with their crime, a crime which reached the very heights of the implacable ferocity of international imperialism in its desire to put an end to revolutionary Guinea. Imperialism, so stubborn and so stupid, thought perhaps that we would judge its mercenaries according to its own code, that of the bourgeois law which was conceived by it to serve its own ends. Imperialism perhaps believed that we would call upon advocates and judges who had been trained in its school. Taking note of the sentences of the Organization of Senegal River States, the OAU and the Security Council, the Republic of Guinea went straight to the people, who were the main plaintiff, those who had been attacked, those who had lost hundreds and hundreds of their sons. Among the aggressors, of course, were foreigners, but there were also nationals who were going to be judged by their fathers, mothers, brothers, sisters, whom they had wanted to reduce to slavery for the benefit of international monopolistic capitalism. It was the entire people of Guinea, consulted through their political institutions, trade unions, youth and women, the entire people of Guinea in their homes, workshops and offices, who passed the final sentence through the National Assembly, which was thus turned into a supreme revolutionary tribunal.
77.	For the benefit of imperialism, which sometimes understandably has a short memory, we should simply like to recall that the supporters of freedom during the Fascist war of 1939-1945 did not wait for the Nurnberg trials to punish traitors, "collaborators" and war criminals.
78.	Furthermore, how can one explain that this imperialism—with its hands still stained with the fresh blood of the peoples of Viet Nam, Laos, Democratic Kampuchea, Palestine and Chile, which always lives up to its reputation and, hopefully, would one day redeem its crimes against Africa committed in Madagascar, in Algeria, in Kenya, in Guinea-Bissau, in Mozambique and Angola, which still fights against the inalienable rights of the peoples of Zimbabwe, Namibia and South Africa and still gives protection to former Nazis, how can one explain that this imperialism, 50 per cent of whose labour force is in a state of chronic unemployment, how can one explain that this imperialism can cynically pose as a defender of human rights in Guinea, in Africa and elsewhere? This is completely ridiculous.
79.	As far as we are concerned, one cannot speak of human rights without recognizing the rights of peoples. If Europe had the merit of proclaiming human rights, Africa has gone even further and has proclaimed the right of peoples to their existence, education, employment and the sovereign exercise of all their rights, beginning with the right to self-determination and independence.
80.	Human rights can be conceived by us only in the context of suppression of man's exploitation of man. In order to bring about a more just social order, the struggle for human rights consists essentially of the following: bringing about the total decolonization of the African continent, engaging in a fiercely anti-imperialist struggle, proceeding to carry out national reconstruction and consolidating genuine economic and cultural independence, helping the brother peoples throughout the world to liberate themselves from the yoke of the imperialist world, and struggling consistently for social and democratic progress, justice and peace throughout the world.
81.	In the Republic of Guinea we shall never tire of repeating, as President Ahmed Sekou Toure said, that "we prefer freedom in poverty to opulence in slavery". Our acts reflect our affirmations. No better expression could be given to the unconditional attachment of a people to human rights.
82.	The fact that those who yesterday still cynically denied us those rights have now suddenly turned into champions of our liberties is something that leaves us puzzled.
83.	However, if we look more closely, this rather brusque change barely conceals the Machiavellian intention of imperialism to unleash against our people a new type of aggression which in every respect is similar to the one which many years ago in this very place was condemned after being judged by the international community.
84.	In any case, the people of Guinea, solidly organized in its State party under the far-sighted guidance of its beloved leader, President Ahmed Sekou Toure, is more than ever determined to defend its revolution in the profound conviction that imperialism will always find in Guinea an open grave, as was the case in November 1970.
 


